Citation Nr: 1330141	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  09-22 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for voiding dysfunction.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for acid reflux.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for peripheral neuropathy of the hands.

6.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to June 24, 2010, and since September 1, 2010.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which grant service connection for PTSD and assigned an initial 30 percent disability rating, effective March 29, 2007, and denied service connected for voiding dysfunction, erectile dysfunction, acid reflux, hypertension, and peripheral neuropathy of the hands.  

In subsequent September 2010 rating decisions, due to inpatient treatment in excess of 21 days for the Veteran's service-connected PTSD, the RO granted a temporary 100 percent evaluation dating from June 24, 2010, to August 31, 2010.  The initial 30 percent evaluation was restored, effective September 1, 2010.  As that grant did not represent a total grant of benefits sought on appeal for the periods dating prior to June 24, 2010, and since September 1, 2010, the claim for increase during those periods remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In June 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  At the hearing, the Veteran submitted additional evidence for consideration, accompanied by a waiver of initial RO consideration.  This evidence has been reviewed and considered by the Board in adjudicating this appeal.  See 38 C.F.R. § 20.704 (2012).  

A review of the Veteran's Virtual VA electronic claims file is negative for additional information or evidence pertinent to the claims on appeal.

The issue of entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to June 24, 2010, and since September 1, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the June 2013 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Board received both written notification and oral testimony from the Veteran indicating that he wished to withdraw his appeal as to the issues of entitlement to service connection for voiding dysfunction, erectile dysfunction, acid reflux, hypertension, and peripheral neuropathy of the hands.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the issues of service connection for voiding dysfunction, erectile dysfunction, acid reflux, hypertension, and peripheral neuropathy of the hands have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

At the June 2013 Travel Board hearing, the Veteran stated that he wished to withdraw his appeal as to the issues of entitlement to service connection for voiding dysfunction, erectile dysfunction, acid reflux, hypertension, and peripheral neuropathy of the hands.  Hence, there remains no allegation of error of fact or law for appellate consideration regarding those claims. 

Accordingly, the Board does not have jurisdiction to review the appeal as to those issues.  Thus, the appeal as to those issues is dismissed.


ORDER

Entitlement to service connection for voiding dysfunction is dismissed.

Entitlement to service connection for erectile dysfunction is dismissed.

Entitlement to service connection for acid reflux is dismissed.

Entitlement to service connection for hypertension is dismissed.

Entitlement to service connection for peripheral neuropathy of hands is dismissed.


REMAND

The Veteran essentially contends that symptomatology associated with his service-connected PTSD disability, which requires frequent individual and group treatment, warrants the assignment of at least a 50 percent disability rating for periods dating both prior to June 24, 2010, and since September 1, 2010.  See June 2010 VA Form 646.  He also contends that inpatient treatment records for his service-connected PTSD disability dating from June to August 2010 show that his PTSD disability has worsened in severity.  See August 2010 statement. 

During the June 2013 hearing, the Veteran testified about individual and group treatment received at the Atlanta VAMC and Vet Center for PTSD.  A review of the claims file and Virtual VA shows that a request for outstanding VA treatment records is necessary.

In addition, it appears that the Veteran's service-connected PTSD disability was most recently evaluated more than six years ago during a May 2007 VA QTC PTSD examination.  VA treatment records dating prior to May 2007 and the May 2007 examination report show that the Veteran's GAF scores during that time ranged from 50 to 65.  An August 2010 discharge summary from the Salisbury VAMC regarding VA inpatient PTSD treatment dating from June to August 2010 indicates that that Veteran's inpatient GAF scores during that time, which are explicitly stated to reflect his global assessment of functioning solely in a supportive, inpatient treatment environment, ranged from 45 to 50.  As the lay and objective evidence suggests that the Veteran's PTSD symptomatology may have worsened since it was most recently evaluated during the May 2007 examination, the Board finds that a more contemporaneous examination is warranted to ensure that the record reflects the current severity of his PTSD.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding pertinent VA medical and psychiatric treatment records from the Atlanta VA Medical and Vet Centers, to include individual mental health treatment notes dating from May 2007 to April 2008 and since June 2009, and group mental health treatment notes dating from March 2006 to May 2008 and since June 2009.  All records and/or responses received should be associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination for the purpose of determining the current nature and severity of his service-connected PTSD disability and the impact of his PTSD disability on his social and occupational functioning.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed. 

After reviewing the record and examining the Veteran, the examiner should report all findings to allow for application of VA rating criteria for PTSD.  In particular, the examiner should provide an opinion as to the current degree of social and industrial impairment resulting from the Veteran's service-connected PTSD disability.  The examiner should also provide a Global Assessment of Functioning (GAF) score with an explanation of the significance of the score assigned.  The examiner should also identify and discuss any functional impairment caused by the Veteran's service-connected PTSD.   

The examiner should reconcile any opinion as to the severity of the Veteran's PTSD symptomatology with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion(s) expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.

3.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The RO/AMC must ensure that the examiner documented their consideration of Virtual VA.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

5.  After completion of any action deemed appropriate in addition to that requested above, readjudicate the claim of entitlement to an initial rating in excess of 30 perecnt for PTSD prior to June 24, 2010, and since September 1, 2010.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


